10-5178-ag
    Lin v. Holder
                                                                                  BIA
                                                                             Rohan, IJ
                                                                          A088 530 572
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 16th day of April, two thousand twelve.

    PRESENT:
             RALPH K. WINTER,
             JOSEPH M. MCLAUGHLIN,
             REENA RAGGI,
                 Circuit Judges.
    _____________________________________

    RONG LIN,
                    Petitioner,

                    v.                                     10-5178-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                Feng Li, Moslemi and Associates,
                                   Inc., New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; M. Jocelyn Lopez Wright,
                                   Senior Litigation Counsel; Jason
                                   Wisecup, Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Rong Lin, a native and citizen of the

People’s Republic of China, seeks review of a December 3,

2010 order of the BIA denying his motion to remand and

affirming the August 31, 2009 decision of Immigration Judge

(“IJ”) Patricia Rohan, which denied his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).    In re Rong Lin, No.

A088 530 572 (B.I.A. Dec. 3, 2010), aff’g No. A088 530 572

(Immig. Ct. N.Y.C. Aug. 31, 2009).    We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.    See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

applicable standards of review are well-established.     See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009); Kaur v. BIA, 413 F.3d 232, 233–34

(2d Cir. 2005).



                             2
    The agency’s determination that Lin failed to establish

a well-founded fear of persecution on account of his

violation of China’s family planning policy is supported by

substantial evidence.   See 8 U.S.C. § 1252(b)(4)(B); Jian

Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the

absence of solid support in the record for [an applicant’s]

assertion that he will be subjected to forced sterilization,

his fear is speculative at best.”).   In finding that Lin

failed to meet his burden of establishing a well-founded

fear of persecution on account of his family planning

violation, the agency reasonably relied on (1) the fact that

Lin’s parents had three children without incident, (2) the

fact that Lin could not name a single individual that had

been forcibly sterilized for violating the country’s family

planning policy, and (3) the U.S. Department of State’s May

2007 Profile of Asylum Claims and Country Conditions for

China (“2007 Profile”) indicating that the government of

China does not use physical coercion to compel sterilization

and that Consulate General officials visiting Fujian did not

discover any cases of forced sterilization despite such

reports.




                              3
    Although Lin argues that the BIA erred by placing more

weight on the 2007 Profile than on the reply letter sent to

his father from the the Huangshi Villagers’ Committee of

Yingqian (“CPC Reply Letter”), “[w]e do not . . . attempt to

resolve conflicts in record evidence, a task largely within

the discretion of the agency.”    Jian Hui Shao v. Mukasey,

546 F.3d 138, 171 (2d Cir. 2008).   Moreover, notwithstanding

Lin’s argument to the contrary, the agency did not err in

giving diminished weight to Lin’s CPC Reply Letter, which,

as the agency noted, was unauthenticated, issued without a

signature, omitted the name of the person on which it was

served, and was not mentioned in Lin’s father’s subsequent

statement.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

F.3d 315, 342 (2d Cir. 2006) (stating that the weight

afforded to the applicant’s evidence lies largely within the

discretion of the agency).

    Moreover, because, as Lin concedes, he failed to

“provide any information of a particularized threat” on

account of his Christian religious beliefs before the IJ,

Pet’r’s Br. 18, the agency’s determination that Lin failed

to establish a well-founded fear of persecution on the basis

of his Christian faith is supported by substantial evidence.


                              4
See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir.

2008) (“[T]o establish a well-founded fear of persecution in

the absence of any evidence of past persecution, an alien

must make some showing that authorities in his country of

nationality are either aware of his activities or likely to

become aware of his activities.”).

    In addition, the BIA did not abuse its discretion in

denying Lin’s motion to remand.      In finding that Lin failed

to establish his prima facie eligibility for relief, the BIA

reasonably relied on the absence of any objective country

conditions evidence in the record regarding China’s

treatment of underground churches.       See Jian Xing Huang, 421

F.3d at 129.   Although Lin now argues that the BIA should

have taken administrative notice of unspecified background

materials, it is Lin who bears the burden of demonstrating

his entitlement to relief.   See 8 C.F.R. § 1003.2(c)(1).

    Moreover, while Lin did submit evidence indicating

Chinese authorities sought him in connection with his

support for his local underground church, the BIA did not

err in finding that Lin failed to demonstrate his prima

facie eligibility for asylum.       The BIA reasonably determined

that the uncorroborated threat of arrest, “when coupled with

the facts already of record, and in the absence of evidence
                                5
of country conditions in China,” J.A. 5, was insufficient to

establish Lin’s prima facie eligibility for relief.      See

Jian Xing Huang, 421 F.3d at 129.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O'Hagan Wolfe, Clerk




                               6